Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4, 6-10 and 13-17 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    328
    631
    media_image1.png
    Greyscale

and the species of Compound I-101 (found pages 44 and 210 of the instant specification),

    PNG
    media_image2.png
    270
    641
    media_image2.png
    Greyscale

in the reply filed on October 20, 2021 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.

	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


  	Applicant’s claimed compound genus of elected 


The claims within elected Group I have been examined to the extent that they are readable on the elected species of Compound I-101.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  

As a result of the current amendments to the claims per the Amendment filed February 4, 2022, the subject 
a compound of instant formula I”, 
    PNG
    media_image3.png
    97
    209
    media_image3.png
    Greyscale
,
wherein A’ represents Ring A;
Ring A represents phenyl substituted with m 
instances of R1 and q instances of R1’ 
but excludes where two instances of R1 form a 
ring;
L represents -N(R)S(O)2- or -S(O)2N(R)-;
Ring B represents phenyl; and
all other variables are as defined.


The following rejections now apply as a result of the current amendments to the claims per the Amendment filed February 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 4, 6-10, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Currently amended claim 1 is indefinite because there are now two different definitions of variable “R”.  See the added definition of variable “R” under the definition of L1.  Therefore, the metes and bounds of independent claim 1 cannot be ascertained.  Claims dependent on claim 1 are also found indefinite when the 

Claim 6 is indefinite as being incomplete by its dependence on cancelled claim 5. 
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6-10, 13-15 and 17 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	Werner {US 3,806,542} - who disclose Compound 9 of formula III in the table in column 9 wherein R4=H (column 8, line 75),

    PNG
    media_image4.png
    155
    344
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    633
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    35
    623
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    184
    255
    media_image7.png
    Greyscale

{a compound of instant formula I”, 
    PNG
    media_image8.png
    123
    280
    media_image8.png
    Greyscale
’
wherein A’=Ring A=phenyl substituted with m instances of R1 and 
q instances of R1’; 
m=2 and R1=halogen; 
q=1 and R1’=-C(O)OR wherein R=hydrogen; 
L=-S(O)2N(R)- wherein R=hydrogen; 
Ring B=phenyl; n=1; R2=phenyl};      


b)	Gardiner et al. {WO 2007/008541 A2} - who disclose, for instance, Compound 57 on page 48 as well as disclose pharmaceutically acceptable compositions comprising his compounds together with pharmaceutically acceptable carriers (page 17, lines 36-38 and page 18),

    PNG
    media_image9.png
    302
    488
    media_image9.png
    Greyscale

{a compound of instant formula I”, 
    PNG
    media_image8.png
    123
    280
    media_image8.png
    Greyscale
’
wherein A’=Ring A=phenyl substituted with m instances of R1 and 
q instances of R1’; 
m=1 and R1=halogen;  q=1 and R1’=halogen; 
L=-S(O)2N(R)- and R=hydrogen; 
Ring B=phenyl; n=2; R2=phenyl and -OR wherein R=H} ;   Or

	c)	Greig et al. {US Patent 8,524,778} - who disclose, for instance, Compound ABD584 in column 29 as well as disclose pharmaceutically acceptable compositions comprising his compounds together with pharmaceutically acceptable carriers, diluents, excipients and adjuvants (column 40, lines 12-34 and column 43, lines 5-39),

    PNG
    media_image10.png
    221
    570
    media_image10.png
    Greyscale

{a compound of instant formula I”, 
    PNG
    media_image8.png
    123
    280
    media_image8.png
    Greyscale
’
wherein A’=Ring A=phenyl substituted with m instances of R1 and 
q instances of R1’; 
m=1 and R1=-OR wherein R=H; 
 q=1 and R1’=-C(O)OR where R=C2 aliphatic (i.e., ethyl) ; 
L=-N(R)S(O)2- and R=hydrogen; 
Ring B=phenyl; n=1; and R2=substituted phenyl}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant currently amended claimed invention as shown above.  Therefore, each of the above cited prior art anticipates the instant currently amended claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability 

Claims 1, 3, 6-10 and 13-17 are rejected under 
35 U.S.C. 103 as being unpatentable over Li et al. {Bioorganic & Medicinal Chemistry Letters (2007), 17(11), 3208-3211} and Greig et al. {US Patent 8,524,778}, each taken alone.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of formula I”, 

    PNG
    media_image8.png
    123
    280
    media_image8.png
    Greyscale
’
wherein A’ is Ring A; 
Ring A can represent a phenyl substituted with m 
instances of R1 and q instances of R1’; 
m can represent 0, 1, 2, 3 or 4; 
q can represent 0, 1, 2, 3 or 4; 
R1 can independently represent hydrogen, halogen, 
-OR, optionally substituted C1-6- aliphatic, 
-C(O)OR, etc.; 
R1’ can independently represent hydrogen, halogen, 
1-6- aliphatic, 
etc.; 
L can represent -N(R)S(O)2- or -S(O)2N(R)-; 
Ring B can represent phenyl; 
n can represent 1, 2, 3 or 4; 
R2 can independently represent hydrogen, halogen, 
optionally substituted phenyl, optionally 
substituted C1-6- aliphatic, -OR, etc. 
wherein one instance of R2 is optionally 
substituted phenyl; and
R can independently represent hydrogen, optionally 
substituted C1-6- aliphatic, etc.

	Greig et al. {see entire document; particularly columns 8-10, 23-30, 35-37, 40-43 and 78; and especially Compound ABD584 in column 29 and Compounds ABD465, ABD523, ABD545, etc. in Table 1 in column 78} teach compounds BPSAAA compounds of the formula,

    PNG
    media_image11.png
    171
    420
    media_image11.png
    Greyscale

Ar1-Ar2 represents biphenyl-4-yl, 
which is optionally substituted;
RN can represent hydrogen;
Ar3 represents 1,3-phenylene or 1,4-phenylene, 
which is optionally substituted;
Z can represent Q;
Q can represent -C(=O)OH or -C(=O)-ORG1; 
RG1 can represent hydrogen or C1-3 alkyl; and
J can be a covalent bond},

that are either structurally the same as (see above 102 rejection) or structurally similar to the instant claimed compounds.  

    PNG
    media_image12.png
    846
    581
    media_image12.png
    Greyscale


	Li et al. disclose Compound 9 in Table 1 on page 3209,

    PNG
    media_image13.png
    192
    563
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    82
    555
    media_image14.png
    Greyscale
.

Li et al. disclose that Compound 9 is a cell-permeable ACL (ATP-citrate lyase) inhibitor and reduces body weight gain (column 2, last paragraph of page 3210 and page 3211, column 1).  Li et al. disclose a pharmaceutical composition comprising Compound 9 and water (see Reference 20 in column 2 on page 3211).  The instant specification discloses that water is a 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Greig et al. and the instant claimed compounds is that some of the instant claimed compounds are generically described in Greig et al.  The motivation to make the claimed compounds derives from the expectation that the instant claimed compounds would possess similar activity to that which is taught in Greig et al. 	
The difference between Compound 9 in Li et al. and the compounds instantly claimed is that Compound 9 in Li et al. is listed in the proviso at the end of instant independent claim 1.  However, Compound 9 in Li et al., 
    PNG
    media_image15.png
    240
    260
    media_image15.png
    Greyscale
, is a positional isomer of 
    PNG
    media_image16.png
    170
    299
    media_image16.png
    Greyscale
, and of Compound I-14, 
    PNG
    media_image17.png
    199
    300
    media_image17.png
    Greyscale
, claimed in instant claim 16.  Note the 1,1’-biphenyl-3-yl attachment to the sulfonamide moiety in Compound 9 of Li et al. versus the 1,1’-biphenyl-4-yl and the 1,1’-biphenyl-2-yl, respectively, attachment to the sulfonamide moiety in currently claimed Compounds I-13 and I-14.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare compounds embraced by the teachings in Greig et al. or prepare positional isomers of Compound 9 in Li et al.  A person of ordinary skill in the art would have been motivated to prepare positional isomers of Compound 9 in Li et al. to arrive at the instant claimed products with the 


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
	The elected species of Compound I-101 (found on pages 44 and 210 of the instant specification) is allowable over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 24, 2022
Book XXVI, page 251